        Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 1 of 7



 1   DAVID H. KRAMER, SBN 168452                   BRIAN M. WILLEN (admitted pro hac vice)
     LAUREN GALLO WHITE, SBN 309075                WILSON SONSINI GOODRICH & ROSATI
 2   KELLY M. KNOLL, SBN 305579                    Professional Corporation
     WILSON SONSINI GOODRICH & ROSATI              1301 Avenue of the Americas, 40th Floor
 3   Professional Corporation                      New York, NY 10019-6022
     650 Page Mill Road                            Telephone: (212) 999-5800
 4   Palo Alto, CA 94304-1050                      Facsimile: (212) 999-5899
     Telephone: (650) 493-9300                     Email: bwillen@wsgr.com
 5   Facsimile: (650) 565-5100
     Email: dkramer@wsgr.com
 6   Email: lwhite@wsgr.com
     Email: kknoll@wsgr.com
 7
     Attorneys for Defendants
 8   GOOGLE LLC and YOUTUBE, LLC
 9

10                               UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN JOSE DIVISION
13   DIVINO GROUP LLC, a California limited        )   CASE NO.: 5:19-cv-04749-VKD
     liability company, CHRIS KNIGHT, an           )
14   individual, CELSO DULAY, an individual,       )   STATEMENT OF RECENT
     CAMERON STIEHL, an individual,                )   DECISION
15   BRIAANDCHRISSY LLC, a Georgia limited         )
     liability company, BRIA KAM, an individual,   )   Judge: Hon. Virginia K. DeMarchi
16   CHRISSY CHAMBERS, an individual,              )
     CHASE ROSS, an individual, BRETT              )
17   SOMERS, an individual, and LINDSAY            )
     AMER, an individual, STEPHANIE                )
18   FROSCH, an individual, SAL                    )
     CINEQUEMANI, an individual, TAMARA            )
19   JOHNSON, an individual, and GREG              )
     SCARNICI, an individual,                      )
20                                                 )
                  Plaintiffs,                      )
21                                                 )
           v.                                      )
22                                                 )
     GOOGLE LLC, a Delaware limited liability      )
23   company, YOUTUBE, LLC, a Delaware             )
     limited liability company, and DOES 1-25,     )
24                                                 )
                  Defendants.                      )
25                                                 )
                                                   )
26

27

28


     STATEMENT OF RECENT DECISION                              CASE NO.: 5:19-cv-04749-VKD
        Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 2 of 7



 1          Defendants Google LLC and YouTube, LLC respectfully submit as supplemental
 2   authority the D.C. Circuit’s recent decision in Freedom Watch, Inc., et al. v. Google Inc., et al.,
 3   No. 19-7030 (D.C. Cir. May 27, 2020) (Exhibit 1). Freedom Watch affirms the dismissal of
 4   claims, like Plaintiffs’ in this case, based on the allegedly discriminatory treatment of plaintiffs’
 5   content by Google, YouTube, and other technology companies. Among other things, the decision
 6   rejected the plaintiffs’ argument that because defendants “provide an important forum for speech,
 7   they are engaged in state action.” Exhibit 1 at 2. The D.C. Circuit’s decision joins the unbroken
 8   line of authorities holding that a First Amendment claim may not be maintained against
 9   Defendants.
10

11   Dated: May 27, 2020                            WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
12

13                                                  By: /s/ Lauren Gallo White
                                                        Lauren Gallo White
14

15                                                  Attorneys for Defendants
                                                    GOOGLE LLC and YOUTUBE, LLC
16

17

18

19
20
21

22

23

24

25

26

27

28


     STATEMENT OF RECENT DECISION                       -1-               CASE NO.: 5:19-cv-04749-VKD
Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 3 of 7




                 Exhibit 1
          Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 4 of 7




                  United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-7030                                                  September Term, 2019
                                                             FILED ON: MAY 27, 2020

FREEDOM WATCH, INC., INDIVIDUALLY AND ON BEHALF OF THOSE SIMILARLY SITUATED AND
LAURA LOOMER, INDIVIDUALLY AND ON BEHALF OF THOSE SIMILARLY SITUATED PALM BEACH,
FLORIDA,
                   APPELLANTS

   v.

GOOGLE INC., ET AL.,
                       APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:18-cv-02030)



        Before: ROGERS and GRIFFITH, Circuit Judges, and RANDOLPH, Senior Circuit Judge

                                       JUDGMENT

        This appeal was considered on the record from the United States District Court for the
District of Columbia and on the briefs of the parties. The Court has accorded the issues full
consideration and determined that they do not warrant a published opinion. See D.C. CIR. R. 36(d).
For the reasons stated below, it is

        ORDERED and ADJUDGED that the decision of the district court be AFFIRMED.

        Freedom Watch and Laura Loomer (collectively, “Freedom Watch”) brought this suit against
Google, Facebook, Twitter, and Apple (the “Platforms”) alleging that they conspired to suppress
conservative political views and violated the First Amendment, the Sherman Antitrust Act, and the
District of Columbia Human Rights Act. The district court dismissed the complaint, holding that
Freedom Watch had standing to sue but failed to allege colorable legal claims. Freedom Watch, Inc.
v. Google, 368 F.Supp.3d 30, 36–37 (D.D.C. 2019). On appeal, we reach the same conclusion.

        Freedom Watch has standing to bring this suit. Freedom Watch alleges that the Platforms
conspired to suppress its audience and revenues, and succeeded in reducing each. As the district
court concluded, this injury suffices for standing purposes. Id. at 36.
          Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 5 of 7




                                                 -2-


        The Platforms protest this conclusion, arguing that Freedom Watch is unable to point to any
actions by the Platforms that caused its alleged injury. With respect to Twitter and Facebook,
Freedom Watch specifically alleges that those Platforms prevented Ms. Loomer from using their
services. With respect to Google and Apple, standing rests on the general claim that those
companies were engaged in a conspiracy against Freedom Watch. As the district court explained,
at the pleading stage, “general factual allegations of injury resulting from the defendant’s conduct
may suffice.” Id. at 36 (quoting Osborn v. Visa Inc., 797 F.3d 1057, 1064 (D.C. Cir. 2015)). The
general allegation that the Platforms conspired to suppress Freedom Watch’s audience and revenue,
combined with Freedom Watch’s representations that its audience and revenue declined, suffices
to establish standing.

         Freedom Watch’s First Amendment claim fails because it does not adequately allege that the
Platforms can violate the First Amendment. In general, the First Amendment “prohibits only
governmental abridgment of speech.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921,
1928 (2019). Freedom Watch contends that, because the Platforms provide an important forum for
speech, they are engaged in state action. But, under Halleck, “a private entity who provides a forum
for speech is not transformed by that fact alone into a state actor.” Id. at 1930. Freedom Watch fails
to point to additional facts indicating that these Platforms are engaged in state action and thus fails
to state a viable First Amendment claim.

        Freedom Watch also fails to state a viable claim under the Sherman Antitrust Act. To state
a § 1 claim, a complainant must plead “enough factual matter (taken as true) to suggest that an
agreement was made.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). Freedom Watch
argues that we should infer an agreement primarily from the Platforms’ parallel behavior, as each
company purportedly refused to provide certain services to Freedom Watch. But, as the district
court explained, parallel conduct alone cannot support a claim under the Sherman Act. See Freedom
Watch, 368 F.Supp.3d at 37 (citing Twombly, 550 U.S. at 556 (“Without more, parallel conduct does
not suggest conspiracy”)). Freedom Watch puts forth two additional factors that it claims suggest
conspiracy: that the Platforms are pursuing a revenue-losing strategy and that they are motivated
by political goals. But Freedom Watch does not explain why either factor tends to show an unlawful
conspiracy, rather than lawful independent action by the different Platforms. See Freedom Watch,
368 F.Supp.2d at 37–38.

        Freedom Watch’s § 2 claim is also deficient. To state a § 2 claim – collective
monopolization by several parties or individual monopolization by a single party – a complainant
must allege that monopoly powers were acquired through “anticompetitive conduct.” See Verizon
Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004) (emphasis
omitted). The only anticompetitive conduct that Freedom Watch alleges (without supporting factual
allegations) is that the Platforms conspired against it to suppress conservative content, but not that
the Platforms conspired to acquire or maintain monopoly power. A § 2 claim requires the latter
allegation.

      That leaves Freedom Watch’s discrimination claim under the D.C. Human Rights Act. The
Act prohibits discrimination on the basis of political affiliation in “any place of public
          Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 6 of 7




                                                 -3-

accommodations.” D.C. CODE § 2-1402.31(a); see also id. § 2-1401.02(24). Relying on a D.C.
Court of Appeals case interpreting that statute, U.S. Jaycees v. Bloomfield, 434 A.2d 1379 (D.C.
1981), the district court concluded that only physical places within the District of Columbia qualify
as “places of public accommodation.” Freedom Watch, 368 F.Supp.3d at 39. Because Freedom
Watch had not alleged that the Platforms operated out of a particular place in D.C., but only that
they do business in the District, the district court dismissed the claim. Id.

        On appeal, Freedom Watch contests the district court’s interpretation of “place of public
accommodations.” It is joined by the District of Columbia, which submitted an amicus brief on this
issue. The District of Columbia argues that the district court’s reliance on Jaycees is misplaced.
It contends that Jaycees is not authoritative because it was a decision on a preliminary injunction
rather than a final decision on the merits and that the D.C. Commission on Human Rights has
interpreted the Human Rights Act to reject a physical location requirement, Pool & Geller v. Boy
Scouts of America, Nos. 93-030-(PA) & 93-031-(PA) (D.C. Comm’n on Human Rights June 18,
2001).

        When interpreting D.C. law, we strive “to achieve the same outcome we believe would result
if the District of Columbia Court of Appeals considered this case.” Novak v. Capital Mgmt. & Dev.
Corp., 42 F.3d 902, 907 (D.C. Cir. 2006). The D.C. Court of Appeals in Jaycees held that “places
of public accommodation” under the D.C. Human Rights Act must operate from a “particular place”.
 Jaycees, 434 A.2d at 1381–82.

        The arguments to the contrary are unsuccessful. The District of Columbia argues that
Jaycees is not binding, because it was a decision on a preliminary injunction and thus not a final
legal conclusion. See University of Texas v. Camenisch, 41 U.S. 390, 395 (1981). Maybe so. But
the D.C. Court of Appeals has interpreted this statute and at minimum, its interpretation is a
reasonable one. We have no basis to believe it would reach a different conclusion on
reconsideration. The Pool & Geller decision does not alter this analysis because the D.C. Court of
Appeals reversed the Commission’s decision, although it explicitly declined in that case to consider
what qualified as a “place of public accommodation.” See Boy Scouts of Am. v. D.C. Comm’n on
Human Rights, 809 A.2d 1192, 1196 n.4 (D.C. 2002).

        Freedom Watch argues that we should interpret this local statute more broadly to make it
consistent with the Americans with Disabilities Act. That Act also contains a provision concerning
places of “public accommodation,” and several federal courts have concluded that clause sweeps
wider than just physical places. See, e.g., Carparts Distribution Ctr. v. Auto. Wholesaler’s Ass’n,
37 F.3d 12, 19 (1st Cir. 1994). But as the district court noted, other federal courts have reached the
opposite conclusion and held that only physical places qualify as places of public accommodation
under the ADA. See Freedom Watch, 368 F.Supp.3d at 39. Moreover, the D.C. Court of Appeals
is the arbiter of D.C. law and the definitions of “public accommodation” in the two laws are
different from one another. The fact that other courts interpret another (though similar) statute
differently is not a sufficient reason to deviate from Jaycees.
          Case 5:19-cv-04749-VKD Document 56 Filed 05/27/20 Page 7 of 7




                                                 -4-

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate until seven days after resolution of any timely petition
for rehearing or rehearing en banc. See Fed. R. App. P. 41(b); D.C. CIR. R. 41.


                                           PER CURIAM

                                                                     FOR THE COURT:
                                                                     Mark J. Langer, Clerk

                                                              BY:    /s/
                                                                     Daniel J. Reidy
                                                                     Deputy Clerk
